Case 2:20-mj-00006-MJA Document 1-2 Filed 03/10/20 Page 1 of 3 PageID #: 4



                              AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT
     I, Ella Ricl~imond, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND


 1. Your affiant, Special Agent (SA) Ella Richmond, is a Criminal Investigator with the United
     States Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives
    (ATF), and is currently assigned to the Clarksburg Field Office. She has been employed
    by the ATF for approximately sixteen and a half years. In addition to being a SA your
    affiant is also a Certified Explosives Specialist (CES) and has been for approximately ten
    and a half years as well as serving on the ATF National Response Team (NRT) for
    approximately eight and a half years. Additionally, your affiant holds a Bachelor of Arts
    degree from Fairrnont State University and a Master of Arts degree from West Virginia
    University. Your affiant has received over 1,000 hours of law enforcement training at the
    Federal Law Enforcement Training Center and the ATF National Academy. Your affiant
    has received extensive training, both formal and on-the-job, in the provisions of the Federal
    Firearms Laws administered under Title 18 and Title 26, U.S. Code, and Federal Narcotics
    Laws administered under Title 21, U.S. Code. As an ATF SA/CES, your affiant
    participated as either the case agent or as an assisting investigator in multiple investigations
    involving the illegal use, sale, possession, or purchase of firearms and or drugs.

 2. On March 10, 2020, SA Richmond was contacted by the Upshur County Sheriffs
    Department (UCSL~) Corporal Theron Caynor, regarding an incident that o~curred in
    Upshur County on March 9, 2020. Deputy Caynor advised that UCSD Dephty Tyler
    Gordon responded to the residence of Betty Collins and Steven Williams, located at 2239
    Selbyville Road, Rock Cave, WV 26234. The call was regarding a 911 call reporting
    shots fired and the suspect was William John CLARK who was driving a green Ford
    extended cab truck, with a silver bed. CLARK was known by Williams and CLARK had
    come to Collin’s residence and was attempting to get Williams outside to engage him in a
    physical altercation. When Williams would not come outside, CLARK said something to
    the effect of, “I have something for you.” CLARK then left Collin’s yard. A short time
    later is when Collins and Williams heard an explosion outside.

 3. Deputy Gordon advised SA Richmond that when in route to the Collins’ residence, he
    passed the suspect vehicle coming from the direction of Collins’ residence. Deputy
    Gordon proceeded to Collins’ residence. UCSD Deputy Joseph Daniel Barcus conducted
    a traffic stop of CLARK as he pulled into his driveway (870 Abbott Road, Buckhannon,
    WV) prior to entering his gate.
Case 2:20-mj-00006-MJA Document 1-2 Filed 03/10/20 Page 2 of 3 PageID #: 5



 4. Once on the scene, Deputy Gordon discovered it was a suspected destructive device (DD)
    that detonated at the Collins residence and was not a shot from a firearm. Deputy Gordon
    collected metal pipe pieces from the DD and once clear of the scene, assisted Deputy
    Barcus at the traffic stop. Prior to Deputy Gordon’s arrival at the traffic stop location,
    Deputy Barcus had conducted and was still conducting a probable cause search of
    CLARK’s vehicle. The search revealed parts and components to manufacture two
    additional DDs. These components were 1 bag containing 2 aerial shell fireworks with
    wicks and yellowish powder, 1 bag containing suspected pyrotechnic powder and round
    pyrotechnic stars, 2 metal pipe nipples and 4 metal pipe end caps. This incident took
    place in Upshur County, in the Northern District of West Virginia.

 5. On March 10, 2020, SA Richmond, and Deputy Gordon went to Collins’ residence and
    obtained a consent to search the area of the blast seat. SA Richmond retrieved two
    additional pieces of suspected metal end caps and suspected round pyrotechnic stars from
    the blast seat.

 6. Your affiant discovered on March 10, 2020, CLARK posted bail and is no longer
    incarcerated in the Tygart Valley Regional Jail. It is likely that CLARK is at his
    residence. Based on this information your affiant is requesting a no knock, anytime
    warrant and requesting the West Virginia State Police Special Response Team (SRT)
    execute this search warrant.

 7. The information above was 9btained through my direct involvement in the investiga~ion,
    as well as from information ~btained from other Investigators. This affidavit is inter~ded
    to show merely that there is sufficient probable cause for the requested warrant and does
    not set forth all of my knowledge about this matter.

 8. The identified subject of this investigation is:
    William John CLARK, DOB: 03/08/1958, SSN: XXX-XX-XXXX, a convicted felon.

 9. Based on my training, experience and knowledge of the circumstances of this case, your
    afflant believes that the residence described above (870 Abbott Road, Buckhannon, WV),
    to include all out buildings on the property as well as CLARK’s vehicle, is being used to
    conceal and house DDs and the components to manufacture DDs, in furtherance of an
    ongoing illegal possession of DD and conspiracy to manufacture DD listed under Title 18
    U.S.C. § 842(i) possession of explosives by a felon, and 18 U.S.C. § 842(a)(1)
    manufacturing explosives without a license. CLARK has a previous federal felony
    conviction for possession of a firearm by a convicted felon. Based on CLARK’s earlier
    possession of a suspected DD, your affiant believes CLARK may also be in possession of
    firearms and/or ammunition in violation of Title 18 U.S.C. § 922(g)(1).
  Case 2:20-mj-00006-MJA Document 1-2 Filed 03/10/20 Page 3 of 3 PageID #: 6




    10. It is requested that the warrant, application and this affidavit in support thereof be sealed
        until further order of the Court in order to avoid premature disclosure of an ongoing
        investigation, guard against the flight of any fugitives, and better ensure the safety of
        agents and others, except that copies of the warrant in full or redacted form may be
        maintained by the United States Attorney’s Office, and may be served on Deputy U.S.
        Marshals, federally deputized state and local law enforcement officers, and other
        government and contract personnel acting under the supervision of such investigative or
        law enforcement officers, as necessary to effectuate the warrant.

The above information is true and correct to the best of my knowledge, information, and belief.


                                                     ~

                                                              Ella Richmond
                                                              Special Agent
                                                              Bureau of Alcohol, Tobacco,
                                                              Firearms and Explosives


Sworn to and subscribed before me this t~ day of March, 2020.




M~ich~~J. Aloi
United Stat Magistrat      udge
